Barker, J.
The only contention now made in support of the bill of exceptions is that the plaintiff was not in the exercise of due care. He testified without objection that he judged the car to be a safe distance away. There was conflicting evidence as to the distance of the car from the team when the plaintiff attempted to cross the track, and also as to the speed of the car. In our opinion the question whether the plaintiff was in the exercise of due care was for the jury.

Exceptions overruled.